Citation Nr: 0605858	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  98-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a low back disability, to include chronic 
muscular strain superimposed on degenerative and 
developmental instability, spondylolisthesis and disc 
degeneration, effective March 16, 1995 through October 14, 
1997, and to a rating in excess of 60 thereafter.   

2.  Entitlement to restoration of a 20 percent rating for 
osteomyelitis.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This appeal arises from a February 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, assigned a 40 
percent rating for the veteran's service-connected low back 
disability; and an August 1996 rating decision that reduced a 
rating for the veteran's service-connected osteomyelitis from 
20 percent to noncompensable, effective December 1, 1996.  In 
February 2003, the veteran relocated to the jurisdiction of 
the St. Paul, Minnesota RO.  The case was forwarded to the 
Board and in March 2004, the Board REMANDED the case to the 
RO for additional development.  That development has been 
completed and the case has been returned to the Board.  

During the pendency of this appeal, by a decision dated in 
June 2003, the RO increased the rating for the veteran's low 
back disability to 60 percent, effective in October 14, 1997.  
Because the increase in the evaluation of the veteran's low 
back disability does not represent the maximum scheduler 
rating available for the disorder under the current 
applicable rating criteria (see 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2005), and a higher rating is also possible 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
(2005), the veteran's claim for a higher rating remains in 
appellate status.  See also AB v. Brown, 6 Vet. App. 35 
(1993).

During this appeal, the RO granted service connection for 
post-traumatic stress disorder.  The RO assigned a 100 
percent scheduler rating, effective from March 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From March 16, 1995 through October 14, 1997, the 
veteran's service-connected low back disability was 
manifested by a chronic muscular strain superimposed on 
degenerative and developmental instability; X-ray evidence of 
severe multiple level degenerative disc disease, degenerative 
bulging at L2-3, scoliosis, disc narrowing; and 
spondylolisthesis; right leg pain; mild atrophy of the right 
gluteus maximus muscle; intermittent numbness and tingling of 
the lower extremities; positive straight leg raising; some 
weakness and loss of reflex in the right lower extremity; and 
limitation of motion of the lumbar spine; however, there is 
no medical evidence of ankylosis of the lumbar spine and the 
degree of symptomatology was not consistent with pronounced 
intervertebral disc syndrome.  

3.  From October 15, 1997 to the present, the veteran's low 
back disability, to include chronic muscular strain 
superimposed on degenerative and developmental instability, 
spondylolisthesis and disc degeneration, was productive of 
severe, but no more than severe intervertebral disc syndrome; 
it was not manifested by incapacitating episodes, ankylosis 
of the lumbar spine, limitation of flexion of the 
thoracolumbar spine to less than 30 degrees; or any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, nor is there 
medical evidence or more than slight or mild chronic 
neurological disability of either lower extremity. 

4.  From December 1, 1996, onward, the record shows that the 
veteran's service connected that osteomyelitis was no longer 
active; clinical examinations showed sustained improvement; 
there were no signs of reoccurrence, sepsis or outward signs 
of infection associated with osteomyelitis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability, to include chronic muscular strain 
superimposed on degenerative and developmental instability, 
spondylolisthesis and disc degeneration, from March 16, 1995 
through October 14, 1997, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 
5289, 5292 and 5295 (1996); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1996).  

2.  The criteria for a rating in excess of 60 percent rating 
for a low back disability, to include chronic muscular strain 
superimposed on degenerative and developmental instability, 
spondylolisthesis and disc degeneration, effective October 
15, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292 
and 5295 (prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (from September 23, 2002); 38 
C.F.R. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(from September 26, 2003).  

3.  The criteria for a restoration of a 20 percent rating for 
osteomyelitis, or for a compensable rating for osteomyelitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.321(b)(1), 3.344, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.7, 4.71a, Diagnostic Codes 5000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the March 2004 Board 
remand, the RO rating decisions, the statement of the case 
and supplemental statements of the case, issued in connection 
with the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, correspondence 
from the RO sent to the appellant, to include the April 2004 
letter, specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
April 2004 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The April 2004 letter explicitly requested that 
he provide any evidence in his possession that pertained to 
his claims.  Additionally, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the February 1996 
and August 1996 RO decisions that are the subject of this 
appeal.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.  See also VAOPGCPREC 7-2004.  The Board 
also notes that prior to the February 1996 and August 1996 RO 
decisions and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would help substantiate his claims.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claims.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The veteran has not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the veteran's appeal.  See 38 
C.F.R. § 5103A(d).  The relevant medical evidence includes VA 
examinations, which when read together with post-service 
private and VA medical records were thorough in nature and 
included relevant findings which were adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
finds that all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

Factual Background

The veteran injured his back during service and was granted 
service connection for a low back disability.  

A private medical report dated in May 1995 recorded 
complaints of pain in his right leg, which worsened with 
activity, and with lying down.  The veteran also reported 
intermittent numbness and tingling.  The clinician indicated 
that he had a history of degenerative disc disease and 
spondylolisthesis of the lumbosacral spine.  On examination 
there was significant muscular lumbosacral paraspinous spasm.  
There was reproducible tenderness to palpitation of the 
quadratus lumborum, erector sponae.  There was mild atrophy 
of the right gluteus maximus.  Straight leg raising was 
positive in the sitting and prone positions at 45 degrees on 
the right.  There was some weakness and loss of reflex in the 
right lower extremity.  The clinician made reference to past 
x-rays that revealed multiple abnormalities, including severe 
degenerative arthritis and congenital anomalies.  The 
clinician opined that the veteran was severely disabled by 
lumbosacral degenerative and congenital spine disease.  The 
examiner stated that he believed that the veteran was 
medically disabled for 6 to 12 months out of the year and 
that it was likely that his condition would progressively 
worsen, particularly the arthritis and degenerative disk 
disease, and possibly the spondylolisthesis.  (As noted in 
the introduction, the veteran's combined total scheduler 
rating is 100 percent, effective from March 1995.) 

A VA medical examination report dated in June 1995, showed 
that the veteran was limited by pain while walking and could 
only walk for about 10 minutes.  He stated that he was 
receiving treatment for his back, to include medication, 
exercising and occasional chiropractic treatment.  The 
examiner observed that the veteran was limping with the right 
leg.  The range of motion of the lumbar spine was measured as 
95 degrees flexion, 20 degrees extension, 15 degrees rotation 
in north directions, and 10 degrees lateral bending in both 
directions, pain on movement and tenderness at L5 level.  
Alignment of the spine was satisfactory, except for some 
evidence of scoliosis in the lumbar spine.  There was some 
tenderness at L5.  There was also x-ray evidence if of severe 
multiple level degenerative disc disease, degenerative 
bulging at L2-3, scoliosis, disc narrowing and 
spondylolisthesis with congenital variations in the lamina.  

In November 1995 the veteran developed a sudden onset of back 
pain and fever.  He was hospitalized and in December 1995 he 
underwent an emergency laminectomy of L4 and drainage of an 
epidural abscess from L3 to S1.  He was diagnosed with 
osteomyelitis of L3-L4 and was started on antibiotics.    

An April 1996 VA examination report showed no evidence of 
spasm of the lumbar spine.  The veteran presented complaints 
of radicular symptoms, stiffness.  He denied any bowel or 
bladder control loss.  Sensation was intact with the 
exception of the medial aspect of the right foot in the 
lateral calf in the lower leg.  Ankle jerks were equal.  
Range of motion revealed  55 degrees of forward flexion, 20 
degrees hyperextension, 30 degrees lateral bending in both 
directions, and 30 degrees rotation in both directions.  The 
back was shown to have a 7.0 cm scar over the lumbar spine, 
with no tenderness.  The examiner diagnosed osteomyelitis of 
the lumbar spine, status post-surgical drainage; degenerative 
disc disease of the lumbar spine and a history of staff 
sepsis secondary to osteomyelitis.  An RO rating decision 
dated in February 1996 granted service connection for 
osteomyelitis and epidural abscess of the lumbar spine as 
secondary to prostatitis, effective November 1995, and 
assigned a 100 percent evaluation based on post-
hospitalization convalescence.  Thereafter it was reduced to 
20 percent, and zero percent.  This rating was reduced to 
noncompensable based on a VA examination report dated in 
April 1996 that showed that the veteran's osteomyelitis was 
no longer active.  There were no signs of sepsis or 
infection.  In August 28, 1996, the veteran appealed the 
reduction of the evaluation for osteomyelitis of the lumbar 
spine.  He submitted medical records in support of his claim, 
however, these were negative for any signs of reoccurrence, 
sepsis or outward signs associated of infection associated 
with osteomyelitis.  

Subsequent post-service medical records, to include medical 
reports of incarceration, show that the veteran was treated 
several times for chronic low back pain.  He also reported 
experiencing muscle spasms and radicular symptoms.  A May 
2002 medical report notes that the veteran was deemed a 
candidate for long acting opiates.  The clinician prescribed 
methadone.  

The veteran underwent a VA examination in June 2002.  He 
complained of stiffness, aching pain, and radicular symptoms 
in both lower extremities.  He stated that his radicular pain 
had significantly improved since the surgery in 1995.  He 
related that he experienced low back pain flare-ups and 
limitation of motion on a seasonal basis, particularly during 
cold and wet weather.  The examiner estimated that during 
flare-ups the veteran would experience additional functional 
impairment of his back of 10 percent secondary to pain.  The 
clinician observed that the veteran's had an antalgic gate 
(limp) secondary to a low back stiffness.  The lumbar region 
revealed torsional scoliosis of a mild degree in the 
thoracolumbar region. A 5.5 cm. well-healed surgical scar at 
approximately the L4 to S1 distribution was also noted.  On 
further examination, forward flexion was to 72 degrees with 
pain onset at 58 degrees; extension at 22 degrees with pain 
onset at 20 degrees; flexion to the right side was 15 
degrees; flexion to the left side was 27 degrees with pain 
with pain onset at 20 degrees; rotation to the right was 48 
degrees with rotation to the left at 30 degrees.  The 
examiner diagnosed the veteran with traumatic arthritis, 
degenerative arthritis and degenerative disk disease of the 
lumbar spine.  

At a May 2003 examination the veteran reported that his back 
hurt all the time.  He rated his pain as 5 out of 10 on the 
average, on a scale from 1 to 10, 10 being the highest.  The 
pain would increase to 10 with prolonged sitting.  He related 
experiencing radicular pain in both legs.  He also stated 
that it would hurt when he coughed or sneezed.  He used a 
TENs unit but he did not need ambulatory aids or a brace.  
The examiner observed that the veteran walked with a limp on 
his left leg.  He was able to stand on his heels and toes 
with difficulty, and squat at 90 degrees with great 
difficulty.  Flexion was painful.  He could extend, bend and 
twist at the waist at 20 degrees to each direction.  All 
movement produced pain.  There was pain to palpitation on the 
lumbosacral area.  The examiner noted 4+/4 muscle spasm, a 
pelvic tilt, flat lordotic curve and scoliosis.  Straight leg 
raising was positive on the right.  Patrick' s and Babinski's 
signs were negative bilaterally.  X-rays revealed scoliosis, 
post-operative laminectomies at L4-5, anterior displacement 
of at L5 on S1, mild scalloping of the posterior margins of 
vertebral bodies of L4 and L5 with degenerative arthritis.  
He diagnosed traumatic injuries to the lumbosacral spine, 
with chronic strain, spondylolisthesis, degenerative disk 
disease with subsequent lumbar laminectomy (1995), with 
scoliosis and degenerative changes and residual.  The 
examiner thought that DeLuca was primarily pain.  He could 
not examine for fatigue due to pain exhibited.  

In June 2003, the RO increased the veteran's low back 
disability disorder and assigned a 60 percent evaluation 
effective October 15, 1997. 

Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  In addition, a disability rating may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1.  
Finally, in cases where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Accordingly, there are three distinct rating schemes 
potentially applicable to the veteran's claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion of 
the lumbar spine, allowed a 40 percent rating for severe 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5289 ankylosis of the lumbar spine warrants a 
40 percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A noncompensable rating is warranted for slight 
subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remained the highest available 
rating and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode was defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  An evaluation could 
be had either on the total duration of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent is possible.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the spinal rating 
criteria to the periods on or after the effective dates of 
the revisions.  See VAOPGCPREC 3-2000 (where amendment is 
more favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change);  
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

Entitlement to a disability rating in excess of  40 percent 
for a low back disability effective March 16, 1995 through 
October 14, 1997

Turning to the veteran's claim for a rating in excess of 40 
percent for his low back disability with degenerative disc 
disease prior to October 14, 1997, the Board notes at the 
outset that a 40 percent evaluation is the maximum disability 
rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5292 or DC 5295.  As there is no medical evidence of 
unfavorable ankylosis of the lumbar spine, a 50 percent 
rating is not warranted under 38 C.F.R. §4.71a, Diagnostic 
Code 5289.  

The question that remains is whether a 60 percent evaluation 
is warranted under DC 5293 (prior to September 23, 2002), 
which provides for a 60 percent rating for intervertebral 
disc disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

A private medical report dated in May 1995 includes 
complaints of pain in the veteran's right leg, mild atrophy 
of the right gluteus maximus, and intermittent numbness and 
tingling.  Straight leg raising was positive in the sitting 
and prone positions at 45 degrees on the right.  There was 
some weakness and loss of reflex in the right lower 
extremity.  A VA medical examination report dated in June 
1995 showed that the veteran was limited by pain while 
walking and could only walk for about 10 minutes; it was 
noted that he was limping with the right leg.  There was also 
x-ray evidence of severe multiple level degenerative disc 
disease, degenerative bulging at L2-3, scoliosis, disc 
narrowing, spondylolisthesis with congenital variations in 
the lamina.  Thus, while significant disability is apparent, 
there was no indication of an absent ankle jerk or symptoms 
consistent with pronounced versus severe disability within 
the meaning of the applicable rating criteria.

Although the clinician who examined the veteran in May 1995 
opined that he believed the veteran was medically disabled 
for 6 to 12 months out of the year as a result of his 
lumbosacral degenerative and congenital spine disease, the 
pertinet clinical findings, to include range of motion of the 
lumbar spine during the period of time in question, do not 
support such a finding.    

An April 1996 VA examination report showed no evidence of 
spasms of the lumbar spine.  The veteran denied any bowel or 
bladder control loss.  Sensation was intact with the 
exception of the medial aspect of the right foot in the 
lateral calf in the lower leg.  Ankle jerks were equal; there 
is no indication of an absent ankle jerk, which again is 
significant because an absent ankle reflex is characteristic 
of pronounced (60 percent) versus severe (40 percent) 
intervertebral disc syndrome.  The Board finds that the 
degree of symptomatology noted in these reports is also not 
consistent with a finding of pronounced intervertebral disc 
syndrome.  Although some objective clinical findings were 
noted with respect to the veteran's lower extremities, the 
picture that emerges is not one of incapacitating episodes or 
symptomatology compatible with pronounced disability.  It is 
pertinent to note that a 40 percent rating takes into account 
severe symptoms and severe functional impairment.

Separate ratings for neurological and orthopedic 
manifestations (i.e., limitation of motion and manifestations 
of a lumbosacral strain) prior to September 23, 2002 would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

With respect to limitation of motion of the lumbar spine, the 
Board notes that a 40 percent rating is the maximum 
evaluation allowed.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  As such, a higher schedular rating cannot be assigned 
even when taking into consideration 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  Furthermore, although pain on motion has been 
found, the Board believes that the additional limitation of 
motion caused by that pain is already contemplated by the 
assignment of a 40 percent rating under the former provisions 
of DC 5292.  A 50 percent rating is possible based upon 
unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  However, there is no medical 
evidence of favorable or unfavorable ankylosis of the lumbar 
spine.  A 40 percent evaluation is also the maximum rating 
for lumbosacral strain under Diagnostic Code 5295.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the veteran's service-connected back 
disability prior to October 15, 1997.  


Entitlement to a disability rating in excess of 60 percent 
for a low back disability from October 15, 1997

A 60 percent rating is the maximum schedular evaluation 
allowed for intervertebral disc syndrome under either the old 
or the revised rating criteria.  The General Rating Formula 
for Diseases and Injuries of the Spine provides for 
assignment of a 100 percent evaluation for unfavorable 
ankylosis of the entire spine.  As noted above, there is no 
evidence that the veteran has ankylosis of any part of the 
entire spine.  

The Board has considered whether the veteran would be 
entitled to an evaluation in excess of 60 percent if 
evaluated separately on his neurologic and orthopedic 
symptoms, as allowed under Diagnostic Code 5243.  As noted 
above, the clinicians who have evaluated the veteran and 
interpreted radiology reports of his spine, have found 
congenital anomalies of the spine.  Even assuming that the 
neurological manifestations were all related to his service 
connected back disability, such manifestations would be 
compatible with no more than a 10 percent evaluation.  A 10 
percent evaluation for each lower extremity, together with a 
20 percent evaluation for orthopedic symptoms, based on 
limitation of motion, combined under 38 C.F.R. § 4.25, would 
not result in an evaluation in excess of the current 60 
percent evaluation under Diagnostic Code 5243.  

As the current 60 percent rating is the maximum evaluation 
allowed for limitation of motion of the thoracolumbar spine, 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not applicable.  See 
Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

In summary, the preponderance of the pertinent medical 
evidence of record, which includes the clinical reports of 
the VA and private clinicians, is against an evaluation in 
excess of 60 percent for the veteran's lumbar spine 
disability since October 15, 1997.  



Summary

From March 16, 1995 through October 14, 1997, the veteran's 
service-connected low back disability was manifested by a 
chronic muscular strain superimposed on degenerative and 
developmental instability; X-ray evidence of severe multiple 
level degenerative disc disease, degenerative bulging at L2-
3, scoliosis, disc narrowing; and spondylolisthesis; right 
leg pain; mild atrophy of the right gluteus maximus muscle; 
intermittent numbness and tingling of the lower extremities; 
positive straight leg raising; some weakness and loss of 
reflex in the right lower extremity; and limitation of motion 
of the lumbar spine.  However, there is no medical evidence 
of ankylosis of the lumbar spine and the degree of 
symptomatology was not consistent with pronounced 
intervertebral disc syndrome.  

From October 15, 1997 to the present, the veteran's low back 
disability, to include chronic muscular strain superimposed 
on degenerative and developmental instability, 
spondylolisthesis and disc degeneration, was productive of 
severe, but no more than severe intervertebral disc syndrome.  
It was not manifested by incapacitating episodes, ankylosis 
of the lumbar spine, limitation of flexion of the 
thoracolumbar spine to less than 30 degrees or any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment.  The medical 
evidence does not show chronic neurological disability of 
either lower extremity consistent with more than slight or 
mild functional impairment. 

As the preponderance of the evidence is against the claims 
for higher ratings for either period of time in question, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to restoration of a 20 percent rating for 
osteomyelitis

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Rating reductions on account of conditions subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b).  

Disabilities which have not become stabilized and are likely 
to improve may be reevaluated upon reexaminations which 
disclose improvement that warrant a reduction in rating.  38 
C.F.R. § 3.344(c).  In Brown v. Brown, 5 Vet. App. 413, 421 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, when, as here, the issue is whether 
the RO was justified in reducing a rating for a service-
connected disability, VA is required to establish by a 
preponderance of the evidence that the reduction in rating 
was warranted.  The Court further indicated that, if the RO 
erroneously reversed the burden of proof when reducing the 
rating, requiring, instead, that a preponderance of the 
evidence demonstrate that an increase in the rating was 
warranted, the remedy is to restore the prior rating 
effective from the date of the reduction.  The Court affirmed 
this holding in Kitchens v. Brown, 7 Vet. App. 320, 324-25 
(1995), again noting that VA cannot impermissibly reduce the 
rating for a veteran's service-connected disability without 
observing the applicable laws and regulation (specifically, 
38 C.F.R. § 3.344), and, in so doing, erroneously relieve VA 
of the burden of establishing, by a preponderance of the 
evidence, that the disability in fact had improved warranting 
a reduction.  

Prior to reducing a rating, however, VA must comply with the 
applicable regulatory criteria.  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992); Schafrath v. Derwinski, 1 Vet. 
App. 585, 595 (1991).  These criteria provide that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefore and given 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

Initially, the Board finds that the RO followed the 
prescribed procedures for accomplishing a reduction in the 
evaluation of service-connected disability.  38 C.F.R. § 
3.105(e).  In addition, the record shows that the 20 percent 
disability rating in question was in effect for less than 
five years when the reduction was proposed by a rating 
decision dated in August 1996.  See Brown v. Brown, 5 Vet. 
App. 513 (1993) (duration of a disability rating is 
determined according to the effective date of the rating 
reduced and the effective date of the reduction in question).  
Therefore, the provisions of 38 C.F.R. § 3.44(a) and (b) are 
not for application.  The remaining question, then, is 
whether reexamination disclosed improvement in the service-
connected osteomyelitis to warrant a reduction in its rating.  
38 C.F.R. § 3.344(c).  

Osteomyelitis is currently rated as noncompensable under Code 
5000.  A 10 percent rating is warranted if the osteomyelitis 
is inactive, following repeated episodes, without evidence of 
active infection within the past five years.  To warrant a 20 
percent rating, the disorder must be with discharging sinus 
or other evidence of active infection within the past five 
years.  A 30 percent rating is warranted where there is 
definite involucrum or sequestrum, with or without 
discharging sinus; and a 60 percent rating is warranted where 
there are frequent episodes, with constitutional symptoms.  
Finally, a 100 percent rating is warranted where the 
veteran's osteomyelitis is of the pelvis or vertebrae, or 
extends into major joints, or is with multiple localization, 
or is with a long history of intractability and debility, 
anemia, amyloid liver changes, or other continuous 
constitutional symptoms.  38 C.F.R. § 4.71a.

The record shows that the veteran had an episode of 
osteomyelitis in November 1995, when he developed a sudden 
onset of back pain and fever.  He was hospitalized and in 
December 1995 he underwent an emergency laminectomy of L4 and 
drainage of an epidural abscess from L3 to S1.  He was 
diagnosed with osteomyelitis of L3-L4 and was started on 
antibiotics.  An April 1996 VA examination report showed that 
the veteran's osteomyelitis was no longer active.  There were 
no signs of sepsis or infection.  In August 28, 1996, the 
veteran appealed the reduction of the evaluation for 
osteomyelitis of the lumbar spine.  He submitted medical 
records in support of his claim but this additional evidence 
was negative for any signs of reoccurrence, sepsis or outward 
signs associated of infection associated with osteomyelitis.  
Active osteomyelitis was not found on the most VA medical 
recent examinations.  

Based on the foregoing, the Board finds that at the time of 
the RO's decision, the preponderance of the evidence showed 
that there was an actual change in the manifestations of the 
disability in question.  There was a sustained or 
demonstrated improvement in the veteran's ability to function 
so as to permit a reduction in the previously assigned 20 
percent rating.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence shows that the RO reduction of 
the 20 percent rating for osteomyelitis was proper (Brown, 
supra, at 421).

As noted above, the veteran has submitted medical records in 
support of his claim but this additional evidence was 
negative for any signs of reoccurrence, sepsis or outward 
signs associated of infection associated with osteomyelitis.  
Active osteomyelitis was not found on the most VA medical 
recent examinations.  The veteran, thus, would not meet the 
criteria for a compensable evaluation, to include a 10 
percent disability rating on the basis of repeated episodes 
with no recurrence in the last five years.  The preponderance 
of the evidence is against a compensable evaluation for 
osteomyelitis under 38 C.F.R. § 4.71a, DC 5000. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.



















ORDER

Entitlement to a disability rating in excess of  40 percent 
for a low back disability, to include chronic muscular strain 
superimposed on degenerative and developmental instability, 
spondylolisthesis and disc degeneration, effective March 16, 
1995 through October 14, 1997, is denied.

Entitlement to a disability rating in excess of  60 percent 
for a low back disability, to include chronic muscular strain 
superimposed on degenerative and developmental instability, 
spondylolisthesis and disc degeneration, effective October 
15, 1997, is denied.

Entitlement to restoration of a 20 percent rating for 
osteomyelitis is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


